Citation Nr: 1033592	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  08-25 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for thoracolumbar spine 
disability.

2.  Entitlement to service connection for cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active 
service from February 1963 to August 1970.  His awards and 
decorations include the Air Medal, the Navy Commendation with 
"V" device, and the Navy Unit Commendation with "V" device.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The Veteran testified at a Board hearing held at the RO 
in May 2010 in St. Petersburg, Florida.  At and following the 
hearing, additional evidence was received, along with waivers of 
the Veteran's right to initial RO consideration of that evidence. 

The August 2007 rating action denied service connection for 
"back" disability.  Although the RO later recharacterized it as 
a lumbar disorder, the Veteran has consistently sought service 
connection for lumbar and thoracic spine problems.  The Board has 
accordingly recharacterized the issues on appeal.

The Veteran was issued a statement of the case in March 2008 
addressing the issues of service connection for bilateral hearing 
loss, tinnitus, skin growths as due to exposure to herbicides, 
Wolf-Parkinson White syndrome, disability manifested by sore 
throat, and ulcerations of the mouth and gums.  Service 
connection for bilateral hearing loss and for tinnitus was 
granted in an April 2008 rating decision.  As to the other 
issues, on his VA Form 9 received in August 2008, the Veteran 
specifically limited his appeal to service connection for the 
back and neck disabilities.   


FINDINGS OF FACT

1.  Thoracolumbar disability originated in service.

2.  Cervical spine disability originated in service.


CONCLUSIONS OF LAW

1.  Thoracolumbar spine disability is due to a disease or injury 
that was incurred in active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2009).  

2.  Cervical spine disability is due to a disease or injury that 
was incurred in active duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2009), VA 
has certain duties to notify and assist a claimant.  Given the 
favorable actions taken hereinbelow, further discussion 
explaining how VA complied with those laws is unnecessary.  The 
Board notes that the Veteran was advised in May 2007 of the 
information and evidence necessary to substantiate the initial 
ratings and effective dates in the event his claims were 
successful.

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service incurrence 
of arthritis during wartime service may be presumed if manifested 
to a compensable degree within one year of the veteran's 
discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1137 (West 
2002 & Supp. 2009); 
38 C.F.R. §§ 3.307, 3.309. 



Factual background

The service treatment records note that the Veteran was involved 
in motor vehicle accidents (MVAs) in 1963 and June 1970.  The 
records show that he was treated for back problems, including 
strains and cramps, in 1963 and 1964, and in 1968 and 1969 was 
treated for lower and dorsal back pain.  The records document 
cervical strain and pain resulting from the June 1970 MVA; X-ray 
studies of the neck were reportedly negative.  

Service personnel records show that the Veteran served as a jet 
pilot.

The Veteran attended a VA examination in October 2007.  He 
reported experiencing neck and mid-back pain in service and 
intermittently since that time.  Following physical examination 
of the Veteran the examiner diagnosed cervical sprain and 
spondylolisthesis; and degenerative arthritis of the lumbar 
spine.  The examiner concluded that the back and cervical spine 
disorders were not likely related to service, relying on the long 
gap shown in the records between discharge and the first post-
service evidence of such disorders.

On file are statements, dated November 2007, May 2008, and July 
2008 from three individuals who served with the Veteran.  
Collectively, Messrs. D.C., D.M., and J.S. recall that the 
Veteran would wear an extra back pad when flying because of prior 
back problems. 

At the May 2010 Board personal hearing, the Veteran testified 
that he sustained neck and back injuries from the rigors of 
flying, experiencing symptoms including muscle spasms and pain.  
He explained that he continued to experience the same symptoms 
throughout the years since service, and he denied any post-
service accidents involving the neck or the back.  He testified 
that he received treatment with the Public Health Service for 12 
years after service, until his class of eligibility for the use 
of that organization was eliminated; he explained that the 
physician that he saw under the program was deceased, and the 
records are unavailable.

In a June 2010 statement, Dr. S. Ash noted that the Veteran's 
experiences in service included flying as a pilot in a cockpit 
that was not ergonomically designed.  He noted that the Veteran 
reported that he had experienced pain since service and over the 
years had developed neck and back problems.  Dr. Ash noted that 
the Veteran had diagnosed disorders of severe degenerative 
changes in the cervical and lumbar spines, with foraminal 
stenosis, disc herniations, osteophytes, and degenerative 
discogenic disease.  He opined that the Veteran's duties as a 
pilot in service likely were a causative agent in the formation 
of the above degenerative changes.  Dr. Ash also concluded that, 
while there was a definite possibility that aging had caused some 
of the changes, the Veteran's overall presentation was more 
consistent with the degenerative changes having resulted in large 
part from the pilot duties.

Service Connection of the Thoracolumbar Spine Disability
 
The service treatment records document numerous lower and mid-
back complaints.  Although there is no post-service evidence of 
thoracolumbar disability until many years after service, the 
Board finds the Veteran's explanation concerning the 
unavailability of the records from the physician who treated him 
through the Public Health Service, and his account of continuous 
symptoms since service, to be credible.  

The October 2007 VA examiner concluded that the Veteran's 
thoracolumbar disability is not etiologically related to service; 
however, this opinion is based solely on the absence of medical 
evidence between service and recently.  As noted in the preceding 
paragraph, the Board finds the Veteran's account of having 
received treatment for the disorder since service, as well as his 
account of continuous symptoms since service, to be credible.  As 
such evidence shows in-service trauma, continuous post-service 
complaints, and essentially continuous treatment after service, 
Dr. Ash's opinion is based on a more accurate factual history.  
Dr. Ash's opinion that the Veteran's duties as a pilot likely 
were a causative agent in the formation of the thoracolumbar 
disorder accounted for the Veteran's medical history and 
activities as a pilot in service.  He buttressed his opinion with 
observations about the Veteran's overall presentation and the 
likelihood, given that presentation, that the changes were due to 
service rather than to aging.  

Given the above, the Board finds Dr. Ash's opinion to be of 
greater probative value than that of the VA examiner.  For these 
reasons, the Board finds that the evidence is in relative 
equipoise as to whether his current thoracolumbar spine 
disability is etiologically related to service.  Resolving 
reasonable doubt in the Veteran's favor, the Board finds that 
service connection for thoracolumbar spine disability is 
warranted.  

Service Connection for Cervical Spine Disability

The service treatment records document neck problems following an 
MVA in service.  Although there is no post-service evidence of 
cervical spine disability until many years after service, the 
Board again finds the Veteran's explanation concerning the 
unavailability of the records from the physician who treated him 
through the Public Health Service, and his account of symptoms 
since service to be credible.  

The October 2007 VA examiner concluded that the cervical spine 
disability is not etiologically related to service.  The basis 
for his opinion is the lack of medical records from service until 
recently documenting a cervical disorder.  Dr. Ash concluded that 
the Veteran's duties as a pilot likely were a causative agent in 
the formation of the cervical spine disorder.  He based his 
explanation on an accurate understanding of the Veteran's duties 
as a pilot, and the Veteran's symptoms since service.  He also 
noted that the manner in which the Veteran developed arthritis 
suggested it was not due to the aging process.  

The Board finds Dr. Ash's opinion to be persuasive, and of 
greater probative value than that of the VA examiner.  For these 
reasons, the Board finds that the evidence 


is in equipoise as to whether his current cervical spine 
disability is etiologically related to service.  Resolving any 
reasonable doubt in the Veteran's favor, the Board finds that 
service connection for cervical spine disability is warranted.  


ORDER

Service connection for thoracolumbar spine disability is granted.

Service connection for cervical spine disability is granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


